102 Ga. App. 317 (1960)
116 S.E.2d 313
DAVIS
v.
HULSEY et al.
38390.
Court of Appeals of Georgia.
Decided September 7, 1960.
*318 Everett L. Almon, for plaintiff in error.
Sheats, Parker & Webb, Guy Parker, contra.
NICHOLS, Judge.
1. "The act of March 10, 1933 (Ga. L. 1933, p. 290 et seq.), which by amendment is now applicable to the Civil Court of Fulton County, provides, in part: Sec. 42 (c) In all cases wherein the amount involved, exclusive of interest, attorneys' fees, and costs, is less than three hundred dollars, an appeal shall lie from the order overruling or refusing the motion for a new trial or the final order or judgment of the trial judge, as the case may be, to the Appellate Division of said court.' Sec. 42 (h) `In all cases wherein the amount involved, exclusive of interest, attorneys' fees, and costs, is three hundred dollars or more, the order overruling or refusing the motion for new trial or the final order or judgment of the trial court, as the case may be, shall be subject to review by bill of exceptions to the Court of Appeals or the Supreme Court, in the same manner judgment and orders of the superior Court, are now reviewed.' See Milikin v. Johnson, 78 Ga. App. 479 (51 S.E.2d 561), and citations." Atlanta Laundricoin Corp. v. Hunnicutt, 93 Ga. App. 87 (1) (91 S.E.2d 127). See also General Assurance Corp. v. Roberts, 92 Ga. App. 834 (90 S.E.2d 70).
2. Applying the above law to the facts in the present case this court is without jurisdiction of the writ of error and the same must be dismissed. The plaintiff sued for $295 plus stated attorneys' fees. The amount involved, exclusive of attorneys' fees, costs, etc. was less than $300 and no appeal was made to the Appellate Division of the Civil Court of Fulton County. A direct appeal to this court will not lie in such a case.
Writ of error dismissed. Felton, C. J., and Bell, J. concur.